Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Neckers (US 5,677,107).
Claim 1: Neckers discloses a 3D printed three-dimensional structure (1:11-15). The structure includes a plurality of resin layers including a light curable resin and a plurality of microcapsules (7:52 – 8:34), wherein the microcapsules encapsulate a coloring compound (7:52 – 8:34), a color developing-reducing agent (claim 50; 4:46-52), and a photothermal conversion agent (cols. 4-8), and wherein the plurality of resin layers are stacked (3:12-23).
Claims 2-4: Neckers discloses the layers including a plurality of kinds of resins and coloring compounds exhibiting different colors and stacked (8:8-43).
Claim 5: Neckers discloses the plurality of resin layers includes the plurality of kinds of resin layers exhibiting chromatic colors and a resin layer exhibiting white, and repeatedly; stacked (Example 2).
Claim 6: Neckers discloses the plurality of kinds of coloring compounds are encapsulated in respective different microcapsules, and are dispersed in the plurality of resin layers (7:52 – 8:34).
Claims 7-8: Neckers discloses the layers including a plurality of kinds of photothermal conversion agents having different absorption wavelengths (cols. 4-8).
Claim 9: With respect to the absorption peak wavelength required by the claims, it is the position of the Examiner that because the reference teaches the use of the same materials for the same purpose as required by the instant claims, the absorption peak wavelength would be expected to be the same. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on 'inherency' under 35 U.S.C. 102, on 'prima facie obviousness' under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same...[footnote omitted]." The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)).
Claim 10: Neckers discloses the coloring compound including a leuco dye (10:5-10).
Claim 15: Neckers discloses the microcapsules including a polymer material encapsulating the components (7:52-60).
Claim 16; Neckers discloses the dye being allowed to reversibly switch between a colored state and a colorless state (8:35-43).

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY THROWER whose telephone number is (571)270-5517. The examiner can normally be reached 9am-5pm MT M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on 571-270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LARRY W THROWER/Primary Examiner, Art Unit 1754